PER CURIAM.
Tareyan Cooks seeks mandamus relief with respect to two proceedings in the circuit court, but as best we can discern from the allegations of the petition and the supporting-documentation provided by petitioner, one of those proceedings was dismissed without prejudice based on petitioner’s failure to provide documentation necessary to determine his entitlement to relief, and the other was dismissed for failure to pay the filing fee or secure an order of insolvency. Petitioner fails to show that he has either cured the pleading deficiency identified in the former case, or resolved the fee issue as to the latter case. He therefore fails to demonstrate a prima facie basis for the granting of mandamus relief. Accordingly, we deny the petition for writ of mandamus as legally insufficient.
PETITION FOR WRIT OF MANDAMUS DENIED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.